                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   at KNOXVILLE

  MARICRUZ HERRERA LOPEZ, et al.,             )
                                              )
  Plaintiffs,                                 )
                                              )         Case No. 3:18-cv-170
  v.                                          )
                                              )         Judge Mattice
  TAMMY WALKER, d/b/a                         )         Magistrate Judge Guyton
  AMERICAN MADE APPAREL                       )
                                              )
  Defendant.                                  )

                                       JUDGMENT

         This case came before the Court on the Motion for Default Judgment as to Tammy

  Walker (Doc. 9). The Honorable Harry S. Mattice, United States District Judge, having

  granted the Motion,

         It is hereby ORDERED AND ADJUDGED that Plaintiffs shall recover from

  Defendant Tammy Walker for violation of the Fair Labor Standards Act and Victims of

  Trafficking Protection Act the following amounts, plus post-judgment interest, attorneys’

  fees, and the costs of this action: Plaintiff Jose Luis Abad Alfonso in the amount of

  $5,097.02; Plaintiff Liliana Rivera Jacuinde in the amount of $5,962.50; Plaintiff Amalia

  Giron Cinto in the amount of $5,523.50; Plaintiff Paula Galindo San Pedro in the amount

  of $6,796; Plaintiff Marta Eusebio Hernandez in the amount of $6,134; Plaintiff Maria

  Morales Yanez in the amount of $6,515; and Plaintiff Maricruz Herrera Lopez in the

  amount of $17,426. This is a FINAL JUDGMENT. The case record will be closed.

         Dated at Chattanooga, Tennessee, this 26th day of February, 2019.

                                                            /s/ John Medearis
                                                               John Medearis
                                                              CLERK OF COURT



Case 3:18-cv-00170-HSM-HBG Document 31 Filed 02/26/19 Page 1 of 1 PageID #: 572
